Indian claims. — On February 11,1974 the following order was issued:
This case comes before the court on motion of the appellee, The United States, filed September 21,1973, to dismiss the appeal and on motion of the Seminole Indians of the State of Florida and the Seminole Nation of Oklahoma, appellees, filed September 25,1973, to dismiss the appeal. Upon consideration thereof, together with the oppositions thereto, without oral argument, on the basis of the decisions in United States v. Fort Sill Apache Tribe of Oklahoma, 202 Ct. Cl. 525, 481 F.2d 1294 (1973), and McGhee ex rel. Creek Nation East v. United States, 194 Ct. Cl. 86, 437 F.2d 995 (1971), it is ordered that the said motions of the appellees to dismiss the appeal be and the same are granted and the appeal herein is dismissed.